                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


RACHEL MILLER; TEXAS DEMOCRATIC
PARTY; DNC SERVICES CORP., d/b/a
DEMOCRATIC NATIONAL COMMITTEE;
DSCC; and DCCC,                                          Civil Action No. 1:19-cv-01071-LY

                      Plaintiffs,

       v.

RUTH HUGHS, in her official capacity as the
Texas Secretary of State,

                      Defendant.


 PLAINTIFFS’ RESPONSE TO THE SECRETARY’S NOTICE OF SUPPLEMENTAL
             AUTHORITY IN SUPPORT OF MOTION TO DISMISS

       On May 4, 2020, the Secretary submitted a Notice of Supplemental Authority attaching the

opinion issued by the Eleventh Circuit in Jacobson v. Fla. Sec’y of State, No. 19–14552, 2020 WL

2049076 (11th Cir. Apr. 29, 2020) (ECF No. 63). The Secretary’s contention that the decision—

which addresses only questions of standing and does not reach the merits of the lower court’s

decision—should guide this Court on numerous issues in the instant case is foreclosed by multiple

binding precedents from this Circuit and the Supreme Court.

       As an initial matter, the Secretary’s reliance on Jacobson to argue that Ms. Miller lacks

standing misconceives and misconstrues Ms. Miller’s injury. Ms. Miller is injured because the

systemic favoritism that Texas’s Ballot Order Statute conveys on all of the candidates of a single

major political party—in recent years, and again in 2020, the major political party with which Ms.

Miller does not associate—hinders her ability and the ability of Democratic voters like her to

“associate in the electoral arena to enhance their political effectiveness as a group.” Anderson v.


                                                1
Celebrezze, 460 U.S. 780, 794 (1983). This is a cognizable burden on and injury to voters that

flows from the Supreme Court’s decision in Anderson itself. See id. at 788 (noting each provision

of a state’s election code “inevitably effects―at least to some degree―the individual’s right to

vote and his right to associate with others for political ends,” and that the Court’s “primary

concern” is “the interests of the voters who chose to associate together to express their support”

for candidates and their views); see also Bullock v. Carter, 405 U.S. 134, 143 (1972) (“[T]he rights

of voters and the rights of candidates do not lend themselves to neat separation; laws that affect

candidates always have at least some theoretical, correlative effect on voters.”). The Eleventh

Circuit’s decision on this score is, quite simply, wrong. Not only is it contrary to binding and

relevant Supreme Court precedent, it is contradicted by the Eighth Circuit, which considered the

same issue in a challenge to a ballot order statute. See McLain v. Meier, 851 F.2d 1045, 1048 (8th

Cir. 1988) (relying on Anderson in finding that candidate had standing to challenge North Dakota

ballot order law due to his “injury as a voter”).

       As for the Secretary’s reliance on Jacobson regarding the standing of the organizational

Plaintiffs, it is misplaced for at least three independent reasons. First, in Jacobson the Eleventh

Circuit panel entirely ignores the question of whether the plaintiff political party organizations

could have had standing based on the direct threat of injury that the ballot ordering statute posed

to their electoral prospects; however, this is a harm that the Fifth Circuit has explicitly and

specifically found sufficient to support Article III standing in cases brought by political party

entities in circumstances meaningfully indistinguishable from the instant litigation. See Tex.

Democratic Party v. Benkiser, 459 F.3d 582, 586 (5th Cir. 2006) (holding that Texas Democratic

Party had “direct standing” based on “harm to its election prospects”). Furthermore, in Benkiser

the Fifth Circuit noted that “[v]oluminous persuasive authority” similarly holds that a threat to a




                                                    2
party’s electoral prospects is sufficient to confer standing. Id. at 587 & n.4 (citing Smith v. Boyle,

144 F.3d 1060, 1061–63 (7th Cir. 1998); Schulz v. Williams, 44 F.3d 48, 53 (2d Cir.1994); Owen

v. Mulligan, 640 F.2d 1130, 1132–33 (9th Cir. 1981); Democratic Party of the United States v.

Nat’l Conservative Political Action Comm., 578 F.Supp. 797, 810 (E.D. Pa. 1983); and Bay Cty.

Democratic Party v. Land, 347 F. Supp. 2d 404, 423 (E.D. Mich. 2004)). In line with this extensive

body of precedent, the Plaintiff political party organizations that brought this case have alleged

that Texas’s Ballot Order Statute harms their electoral prospects by conferring a percentage

advantage to candidates affiliated with the major opposing party. See ECF No. 1 ¶¶ 4, 14, 15, 16,

17. Based on binding Fifth Circuit precedent, this alone is sufficient for them to have standing to

challenge the Statute.

       Jacobson’s holding that the Democratic organizations lacked associational standing is

similarly directly contrary to the Fifth Circuit’s holding in Benkiser, which held that the Texas

Democratic Party (a plaintiff here) had standing on behalf of Democratic candidates for office as

“their interests are identical.” 459 F.3d at 587. Texas’s runoff election has been postponed until

July 14, 2020, at which time the names of those individual candidates for whom the DSCC, DCCC,

DNC, and the Texas Democratic Party have associational standing, and who will suffer injury due

to the Ballot Order Statute, will be known. See ECF No. 1 ¶¶ 4, 14, 15, 16, 17, 37-38. That the

nominees for all elected offices have not yet been named does not strip the organizational Plaintiffs

of associational standing on behalf of their candidates, to say nothing of their associational

standing to assert the interests of and injuries to voters who support the Democratic Party. See

Crawford v. Marion Cty. Election Bd., 472 F.3d 949, 951 (7th Cir. 2007) (holding state Democratic

Party has associational standing to bring claims of its voters injured by voter ID law), aff’d 553

U.S. 181, 189 n.7 (2008) (“We also agree with the unanimous view of those judges that the




                                                  3
Democrats have standing to challenge the validity of SEA 483 . . . .”).1

       As to the Eleventh Circuit’s conclusion that the plaintiff organizations failed to prove

standing based on a diversion of resources theory through the evidence presented at trial, the

Jacobson court grafted an entirely new requirement onto what plaintiffs must demonstrate for

diversion of resources in presenting their proof, requiring a showing at odds with precedent in this

Circuit that plaintiffs need only demonstrate an “identifiable trifle.” OCA-Greater Houston v.

Texas, 867 F.3d 604, 612 (5th Cir. 2017). But even Jacobson recognizes that the requirements on

this issue are lower at preliminary stages of litigation prior to trial. 2020 WL 2049076 at *8; see

Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992) (“[O]n a motion to dismiss we presume that

general allegations embrace those specific facts that are necessary to support the claim.”) (citations

omitted). Thus, even if this Court were to adopt Jacobson’s entirely novel (and legally incorrect)

position on what must be proved to show a diversion of resources injury at trial, the Secretary

provides no basis for why it should do so at the preliminary stages of this action, where discovery




1
  To the extent the Secretary’s brief, as well as the Eleventh Circuit’s ruling in Jacobson, is meant
to assert that the DSCC and DCCC lack members and that this is fatal to associational standing,
ECF No. 63 at 2, that is plainly incorrect and foreclosed by Supreme Court precedent. In Hunt v.
Wash. State Apple Advert. Comm’n, 432 U.S. 333, 344 (1977), the Supreme Court made clear that
the defendant’s status “as a state agency, rather than a traditional voluntary membership
organization,” did not preclude it from asserting associational standing on the behalf of apple
growers in the state of Washington even though it did not have any “members.” Id. The Court
noted that the defendant “performs the functions of a traditional trade association representing the
Washington apple industry,” and that the agency “provides the means by which [Washington apple
growers] express their collective views and protect their collective interests.” Id. at 345. So, too,
here. The DSCC, DNC, and DCCC are the three federally recognized party committees of the
Democratic Party under 52 U.S.C. § 30101(14), see ECF No. 1 ¶¶ 15-17, and as such plainly have
associational standing to represent the interests of Democratic candidates as well as Democratic
voters. See Democratic Nat'l Comm. v. Hobbs, 948 F.3d 989, 999 (9th Cir. 2020) (holding Arizona
voting law which burdens voters unconstitutional in case brought by, among others, DSCC). In
any event, the Secretary raises no contention that the Democratic National Committee or Texas
Democratic Party lack members, as the Fifth Circuit has previously found. See Benkiser, 459 F.3d
at 587-88 (holding Texas Democratic Party had associational standing).

                                                  4
is still ongoing and trial has yet to take place.

        The Secretary’s reliance on Jacobson’s finding that the injuries at issue there were not

traceable to the Florida Secretary of State based on an entirely novel interpretation of Florida law

also has no application here. In this case, the Secretary’s argument that the harm at issue is not

traceable to or redressable by the Texas Secretary of State runs headlong into binding Fifth Court

precedent in OCA-Greater Houston, 867 F.3d at 613, and is contrary to decisions by Texas district

courts and courts throughout this Circuit going back for over 40 years, which have repeatedly

found that the designation of an official as “chief election officer” establishes Article III standing

for plaintiffs who sue the Secretary in various election-law contexts. See, e.g., Scott v. Schedler,

771 F.3d 831, 838–39 (5th Cir. 2014) (finding Article III standing and noting Secretary was the

chief election officer under the NVRA); Harness v. Hosemann, No. 3:17-CV-791-DPJ-FKB, 2019

WL 8113392, at *3 (S.D. Miss. Aug. 7, 2019) (citing cases in noting that “while this civil action

is not rooted in the NVRA, several courts have held that the designation of ‘chief election officer’

militates in favor of finding Article III standing in various election-law contexts”); Voting for Am.,

Inc. v. Andrade, 888 F. Supp. 2d 816, 828–29, 832 (S.D. Tex. 2012) (Costa, J.) (denying

Secretary’s motion to dismiss for lack of standing and noting her “argument is at odds with

numerous cases in which plaintiffs have sued secretaries of state when challenging voter

registration laws even though states commonly delegate voter registration responsibilities to

county officials”), rev’d on other grounds, 732 F.3d 382 (5th Cir. 2013); United States v. Texas,

422 F. Supp. 917, 921 (S.D. Tex. 1976) (rejecting Secretary’s motion to dismiss challenge to Texas

election law, noting Secretary’s duty to maintain uniformity of election laws).

        The Fifth Circuit’s words in OCA-Greater Houston require neither elaboration nor

explanation: “The facial invalidity of a Texas election statute is, without question, fairly traceable




                                                    5
to and redressable by the State itself and its Secretary of State, who serves as the ‘chief election

officer of the state.’” 867 F.3d at 613. Indeed, Judge Jill Pryor’s partial dissent and concurrence in

Jacobson objected to the majority’s holding that the harm was not caused or redressable by

Florida’s Secretary of State by citing to OCA-Greater Houston, noting that, “when confronted with

cases in which defendant state officials carried out similar responsibilities with respect to

challenged laws, our sister circuits have concluded that the officials were enforcing the law

sufficiently to confer standing.” Jacobson, 2020 WL 2049076, at *30 (Pryor, J., concurring in part

and dissenting in part). In sum, the Secretary’s reliance on Jacobson is contrary to binding

precedent in this Circuit and therefore meritless.

       Finally, the Secretary’s reliance on Judge William Pryor’s dicta in concurrence regarding

the effect of Rucho v. Common Cause, 139 S. Ct. 2484 (2019), is entirely misplaced. Judge Pryor’s

concurrence, in addition to being plain wrong on the law, is a single circuit judge’s opinion and

has no binding effect in even the Eleventh Circuit, let alone this case. As Plaintiffs detailed in their

response to the Secretary’s Motion to Dismiss, Rucho’s plain terms limit it to the partisan

gerrymandering context. ECF No. 36 at 18-20. Unlike that unique context, where federal courts

were agonizing over the proper legal test to apply for decades, federal courts have been easily and

ably deciding First and Fourteenth Amendment challenges similar to the ones Plaintiffs bring here

for decades—including to ballot order statutes specifically—using the Anderson-Burdick

balancing test. See, e.g., Mann v. Powell, 314 F. Supp. 677, 678-79 (N.D. Ill. 1969), aff’d 398 U.S.

955 (1970); see also ECF No. 36 at 19 (citing ballot order cases decided using Anderson-Burdick

since the test’s inception). Rucho has no applicability here, and Anderson-Burdick is the

appropriate framework to evaluate Plaintiffs’ claims.




                                                   6
Dated: May 6, 2020.   Respectfully submitted,

                             /s/Skyler M. Howton

                             Skyler M. Howton
                             PERKINS COIE LLP
                             500 North Akard St., Suite 3300
                             Dallas, TX 75201-3347
                             Telephone: (214) 965-7700
                             Facsimile: (214) 965-7799
                             showton@perkinscoie.com

                             Marc E. Elias*
                             Elisabeth C. Frost*
                             John M. Geise*
                             PERKINS COIE LLP
                             700 Thirteenth St., N.W., Suite 800
                             Washington, D.C. 20005-3960
                             Telephone: (202) 654-6200
                             Facsimile: (202) 654-9959
                             melias@perkinscoie.com
                             efrost@perkinscoie.com
                             jgeise@perkinscoie.com

                             Abha Khanna*
                             PERKINS COIE LLP
                             1201 Third Avenue, Suite 4900
                             Seattle, WA 98101-3099
                             Telephone: (206) 359-8000
                             Facsimile: (206) 359-9000
                             akhanna@perkinscoie.com

                             Gillian Kuhlmann*
                             PERKINS COIE LLP
                             1888 Century Park East, Suite 1700
                             Los Angeles, CA 90067-1721
                             Telephone: (310) 788-3245
                             Facsimile: (310) 843-1244
                             gkuhlmann@perkinscoie.com

                             Counsel for the Plaintiffs
                            *Admitted Pro Hac Vice

                             Chad W. Dunn, TX# 24036507
                             Brazil & Dunn, LLP
                             4407 Bee Caves Road, Suite 111


                             7
Austin, Texas 78746
Telephone: (512) 717-9822
Facsimile: (512) 515-9355
chad@brazilanddunn.com

Counsel for Plaintiff Texas Democratic Party




8
                               CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on May 6, 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing to

all counsel of record.

                                               /s/Skyler M. Howton
                                               Skyler M. Howton




                                               9
